EXHIBIT 10.9


ASSIGNMENT OF OVERRIDING ROYALTY INTEREST
Petroleum Exploration License 444


THE STATE OF TEXAS     )
)           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HARRIS        )


 
This Assignment of Overriding Royalty is made and entered into, effective
February 15, 2014, by and between HOLLOMAN ENERGY CORPORATION, a Nevada
corporation with offices at 333 North Sam Houston Parkway East, Suite 600,
Houston, Texas 77060, and its wholly owned subsidiary HOLLOMAN PETROLEUM PTY.
LTD. (ACN 126 728 498, hereinafter referred to as “Holloman Petroleum”), an
Australian corporation with offices at Unit 8-9, 88 Forrest Street, Cottesloe,
WA, 6011, Australia (hereinafter jointly referred to as “Assignors”), and LPD
INVESTMENTS LTD, a Texas partnership with offices at 13451 Belhaven Drive,
Houston, Texas 77069 (hereinafter referred to as “Assignee”).
 
WITNESSETH:
 
Whereas Holloman Petroleum is currently the owner of a forty eight and 5007
thousandths percent (48.5007%)  Interest in Petroleum Exploration License (PEL)
444 as set out in “Exhibit A” attached hereto and made a part hereof for all
purposes, which was granted to by the Department of Manufacturing, Innovation,
Trade, Resources and Energy, South Australia, and hereinafter referred to as the
“Oil Concession”, which currently covers 2,358 square kilometers (582,674 acres)
of land, more or less, situated in the State of South Australia, as amended and
adjusted from time to time by the Government of South Australia.
 
And Whereas, Assignors desire to convey to Assignee an overriding royalty
interest totaling one percent (1.000%) of all production of oil, gas and
associated hydrocarbons under said Oil Concession from the above described land
(the "Royalty Interest") and Assignee desires to purchase the Royalty Interest
as hereinafter set forth.
 
Now therefore, for and in consideration of the sum of Four Hundred Seventy
Thousand United States Dollars (USD$470,000) cash in hand paid by Assignee unto
Assignors, or by offset indebtedness owing by Assignors to Assignee, and other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, Assignors have, and duly by these presents does, bargain,
sell, grant, convey, transfer, assign and set over unto Assignee the Royalty
Interest, and any permits and leases issued thereafter, as a result thereof, or
consequent thereto.  Said Royalty Interest is conveyed to and shall be owned by
and accounted for and paid to Assignee.
 
This Assignment is made and delivered upon and subject to the following terms
and conditions:
 
1.  
     The Royalty Interest hereby conveyed shall be computed, accounted for an
paid to Assignee on the basis of the actual sales value of the oil, gas and
associated hydrocarbons produced from the Oil Concession and saved and sold or
used off the premises, free and clear of all costs and expenses whatsoever,
except that (i) the said Royalty Interest shall bear its proportionate part of
severance, Australian Production Levy, or other similar taxes levied on such
production and (ii) whenever and wherever transportation costs are incurred by
Assignors in transporting the product to the sales point said Royalty Interest
shall bear its proportionate part of such costs, not to exceed, however, fair
and reasonable transportation costs common to production in the area where such
substances are produced.  Said transportation costs shall only include gathering
charges not to exceed average per bbl/kilometer third party charges on the
downstream production; freight and cartage to point of sale; tariff expense in
respect to the pipeline; and unloading expense in respect to the pipeline.  In
no event will any of the following be deductible for the purpose of calculation
of the royalty payable pursuant to the Royalty Interest: production, testing,
repairs and maintenance, production facilities and all salaries and wages,
depreciation, hiring charges, leasing, production chemicals, testing and costs,
engineering service, rent or royalty to the South Australia Government, tool
replacements, analysis and sampling.  In the event any amount payable on account
of said Royalty Interest is not recognized by the Australian Government as a
deductible item in the computation of Assignors’ taxable net income in computing
its tax liability to Australia, the tax chargeable to Assignors on said amount
shall be charged to and deducted from sums otherwise payable to Assignee on
account of said Royalty Interest.  Whenever and so long as Assignee’s Royalty
Interest is not taken in kind by it, Assignors agree to account to and pay
Assignee therefore in cash on or before sixty (60) days of Assignors’ receipt of
payment for production in respect of which the royalty is payable.

 
2.  
     Assignee shall have the right but not the obligation to receive its Royalty
Interest in kind from time to time.  Should it so elect to receive such royalty
in kind it shall at its own expense provide requisite storage facilities and
other equipment and material as may be necessary or desirable to take such
production in kind at the delivery point determined by the Assignors, acting
reasonably.

 


 
1

--------------------------------------------------------------------------------

 
 
3.  
     Assignors shall cause to be maintained true and accurate records of all
oil, gas and associated hydrocarbons produced, saved or sold from the
above-described land or used off the premises, and shall make such records
available to Assignee for its inspection at Assignors’ principle place of
business during Assignors’ business hours.

 
4.  
     The Assignment is made without warranty of title, except that (a) Assignors
have made no conveyance, assignment, encumbrance or transfer which could prevent
the creation of or the assignment of the Royalty Interest, and (b) title to said
oil concession has been validly applied for and granted.

 
5.  
     The obligation to pay the Royalty Interest and entitlement to take in kind
hereby conveyed shall apply to any petroleum produced from any extension or
renewal of the Oil Concession, to any petroleum produced from all petroleum
leases or petroleum licenses or right of authority issued as a result of or
derived from said Oil Concession covering the above described land.

 
6.  
     While the Assignment affects land situated in Australia, the parties hereto
specifically agree that the rights, duties and obligations hereunder shall be
determined and construed in accordance with the laws of the State of Texas and
the decisions of the courts of the State of Texas.  The parties irrevocably
attorn to the non-exclusive jurisdiction of the courts of the State of Texas in
respect of any dispute hereunder.

 
7.  
     The Assignors are and hereby become firmly obligated and bound to include
in any subsequent conveyances, transfers, or alienations of whatsoever nature
which it may execute covering the herein described Oil Concession for land
(excluding such title transfers as may result from distributions of working
interest pursuant to the Oil & Gas Farm-In Agreement - Petroleum Exploration
Licenses 112 and 444 between the Holloman Corporations,  Ely Sakhai,
Australian-Canadian Oil Royalties Ltd. and the Terra Nova Companies dated May
11, 2012),  a description of the obligations of the Assignors hereunder with a
requirement that any transferee from, or successors in title of, the Assignors
are bound by such obligations.  The Assignors covenant and agree with the
Assignee that on each occasion that the Assignors transfer an interest in said
Oil Concession, the Assignors will have the transferee or purchaser of such
interest sign a covenant or agreement with the Assignee under which the said
transferee or purchaser agrees to be bound by the terms and conditions of the
Assignment of Overriding Royalty.  The Assignors will continue to pay said
overriding royalty until such time that the Assignors have furnished Assignee an
executed copy of the transferee’s or purchaser’s undertaking to pay the
overriding royalty to the Assignee.

 
8.  
     This agreement and all covenants and conditions hereof shall be binding
upon and inure to the benefit of the parties executing it and to their
respective successors and assigns and shall bind each Assignor severally in
proportion to their Working Interests in the Oil Concession from time to
time.  The Assignee may assign the whole or part of its rights and interests
hereunder to such persons as it sees fit but the Assignor shall discharge its
obligations hereunder to the Assignees by paying the royalty to the Assignee
irrespective of the identity and number of the Assignee’s assignees.

 
 
EXECUTED this 24th day of February, 2014.
 

 
ASSIGNORS
HOLLOMAN ENERGY CORPORATION
       
Per: /s/ Mark Stevenson
   
Mark Stevenson, Chief Executive Officer

 

 
HOLLOMAN PETROLEUM PTY. LTD
       
Per: /s/ Robert Wesolek
   
Robert Wesolek, Director



2

--------------------------------------------------------------------------------